Citation Nr: 0919579	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-15 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

1.	Entitlement to service connection for prostate cancer.  

2.	Entitlement to service connection for type 2 diabetes 
mellitus.  


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision in 
which the RO denied service connection for residuals, radical 
retro pubic prostatectomy (claimed as prostate cancer) and 
type 2 diabetes mellitus.  The Veteran has perfected an 
appeal with respect to both issues.  


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam 
during the Vietnam era and therefore is presumed to have been 
exposed to herbicides.  

2.  The Veteran has been diagnosed with type 2 diabetes 
mellitus.

3.  The Veteran has been diagnosed with prostate cancer.  


CONCLUSION OF LAW

The criteria for service connection of type 2 diabetes 
mellitus and prostate cancer due to exposure to herbicides 
are met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claims, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

II.  Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during a Veteran's active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of direct service connection 
there must be: (1) medical evidence of a current disability; 
(2) medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; (3) 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A Veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Diseases to which the presumption applies are: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  Analysis

The Veteran contends, in statements presented throughout the 
duration of the appeal, that he served in the Republic of 
Vietnam during the Vietnam era and was exposed to herbicides 
while on active duty, thereby causing his current type 2 
diabetes mellitus and prostate cancer.  

The evidence of record reflects that the Veteran served in 
Vietnam during the Vietnam era and therefore exposure to 
herbicides is conceded.  The Board notes that the Veteran was 
awarded the Vietnam Service Medal with two bronze stars, 
Vietnam Meritorious Unit Citation (Gallantry Action color), 
Republic of Vietnam Meritorious Unit Citation (Civilian 
Actions color, First Class), and the Republic of Vietnam 
Campaign Medal.  A letter dated in September 2008 from the 
Marine Corps headquarters reflects that the Veteran's 
military record shows that the Veteran was deployed to Da 
Nang, South Vietnam from July 26, 1967 to 
March 2, 1968.  

Private medical records dated in March and April of 2007 show 
that the Veteran has been diagnosed with type 2 diabetes and 
prostate cancer and is under a physician's care.  
Additionally, during an October 2007 VA examination, the 
examiner noted under the medical history portion of the 
examination report that the Veteran had been diagnosed with 
diabetes mellitus type 2 in 1999 and that the Veteran 
currently takes Glucophage 1000 mg b.i.d. and sees physicians 
every three to four months for diabetes care.    

Thus, the evidence of record demonstrates that the Veteran 
had active service in the Republic of Vietnam during the 
Vietnam era and has been diagnosed with type 2 diabetes 
mellitus and prostate cancer.  Accordingly, the Board finds 
that the evidence of record warrants service connection.


ORDER

Service connection for type 2 diabetes mellitus and prostate 
cancer is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


